IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30267
                          Conference Calendar


KENNETH STONE,

                                           Petitioner-Appellant,

versus

BURL CAIN,

                                           Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         USDC No. 00-CV-1649-K
                          --------------------
                            February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kenneth Stone, Louisiana prisoner # 85667, appeals the

dismissal of his 28 U.S.C. § 2254 application.    Stone filed the

application to challenge his conviction on heroin possession and

distribution charges.    The district court granted a certificate

of appealability (COA) as to whether Campbell v. Louisiana,

523 U.S. 392 (1998), applied retroactively to Stone’s claims.

     Stone argues that Campbell announced a new rule of law for

purposes of 28 U.S.C. § 2244(d)(1)(C) and submits that the rule

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30267
                                 -2-

of Campbell applies retroactively.    He contends that his

application was timely under 28 U.S.C. § 2244(d)(1)(C) as it was

filed within one year of the date that the right was recognized

by the United States Supreme Court in Campbell.

     In Campbell the Supreme Court held, on direct review from a

criminal conviction, that a white defendant possessed standing to

object to discrimination against black people in the selection of

his grand jury.    See Campbell, 523 U.S. at 400.   After the grant

of COA, we held that Campbell does not apply retroactively to

cases on collateral review.    See Peterson v. Cain, 302 F.3d 508,

512-15 (5th Cir. 2002), cert. denied, 123 S. Ct. 886 (2003).

The holding of Peterson disposes of the issue on which COA was

granted.    Accordingly, the judgment of the district court is

AFFIRMED.